Citation Nr: 1735340	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-47 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye/vision disability, to include as secondary to service-connected traumatic brain injury/head injury. 

2.  Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD), to include as secondary to service-connected traumatic brain injury/head injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2007 and June 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).  The 2007 rating decision denied, in pertinent part, service connection for an eye/vision disability; and the 2008 rating decision denied service connection for PTSD.

In July 2014 the Veteran testified by videoconference from the Montgomery RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

In October 2014, the Board remanded the issues of service connection for an eye disorder and an acquired psychiatric disorder for further development.  That additional development having been completed, these claims were once again returned to the Board for adjudication.

In November 2015, the Board denied the Veteran's claim for an acquired psychiatric disorder and remanded the issue of service connection for an eye/vision disability for further development.  That additional development having been completed, the claim of service connection for an eye/vision disability is once again returned to the Board for adjudication.

Additionally, the Veteran appealed the Board's November 2015 denial of his claim for service connection for an acquired psychiatric disorder to the Court of Appeals for Veterans' Claims (Court).  In July 2016 the parties filed a Joint Motion for Partial Remand of the Board's November 2015 decision, which the Court granted in an August 2016 Order and that claim was also returned to the Board for adjudication.

Last, it is noted that the issue of entitlement to service connection for chronic respiratory failure was previously before the Board and remanded in the November 2015 Remand.  However, while on remand, in a July 2016 rating decision, the RO granted service connection for this condition.  As such, the Board finds that the Veteran's appeal with regard to this issue is thus resolved in full.  Accordingly, there shall be no further discussion with regard to that issue in the following decision.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a current eye/vision disability manifested during active duty service or in the year after the Veteran's separation from active duty service; or that it is secondary to the Veteran's service-connected traumatic brain injury disability.

2.  A psychiatric disorder was not present in service, or for many years after service; and the preponderance of the evidence is against a finding that a current psychiatric disorder, including PTSD, is related to service or to the Veteran's service-connected TBI.


CONCLUSIONS OF LAW

1.  An eye/vision disability was not incurred, and may not be presumed to have been incurred, during active duty service and is not otherwise caused or aggravated by his service-connected TBI.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  An acquired psychiatric disorder, including PTSD, was not incurred, and may not be presumed to have been incurred, during active duty service and is not otherwise caused by or aggravated by his service-connected TBI.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d). 

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic diseases of the nervous system and psychoses if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331   (2015). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310 (a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 C.F.R. § 3.304 (f).  If the Veteran fails to demonstrate any one element, denial of service connection will result.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Unless PTSD is diagnosed in service and the in-service stressor is related to service, or, when PTSD is diagnosed after service, the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience, or to a personal assault, the veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304 (f).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 (b). 

Analysis 

Eye/Vision Disability

The Veteran contends that he currently suffers from an eye/vision disability that is the result of his military service.  In particular, the Veteran has claimed that he believes his eye/vision disability is the result of his service-connected TBI.  During his 2014 Board hearing the Veteran testified that his vision worsens during his migraine headaches.  See Transcript, p. 28.

A review of the Veteran's service treatment records shows that he received a head injury in July 1966.  It was noted that the Veteran had temporarily lost vision, but that it resolved and returned to normal.  The Veteran's 1964 entrance examination showed that he entered the service with vision of 20/25 corrected to 20/20.  The Veteran's 1968 separation examination also showed that he left the service with vision of 25/25 corrected to 20/20.  There was no further discussion of any other eye condition during military service or within one year post service.

A review of the Veteran's outpatient treatment records reveals that the Veteran has been treated for an eye/vision disability.  There have been no findings of a relationship of these conditions to the Veteran's military service or to his service-connected TBI or residuals in any associated opinions.  

The Veteran was first seen post-service for complaints of blurred vision in August 1987.  He attributed it to his in-service TBI.  No opinion regarding etiology was provided by the medical professional attending.

In an April 2006 treatment record for TBI, the Veteran denied vision loss or blurred vision.

The Veteran was provided with a VA examination for his TBI in September 2009.  It was noted that the Veteran had light sensitivity associated with his headaches, but no diagnosed eye disability or vision loss were found or associated with TBI.

The Veteran was provided with a VA examination for his TBI in January 2014.  At the examination, it was noted that the Veteran has provided complaints of blurred vision during headaches.  He also noted loss of vision during his initial TBI in service.  However, the examiner opined that there was no indication that the Veteran's TBI results in any diagnosed eye disorders or loss of vision.

The Veteran was provided with a VA examination in November 2014.  The cited VA examination findings revealed cataracts, mild dry macular degeneration, and epimacular membrane.  The examiner stated he had reviewed the claims file and that the macular degeneration, epimacular membrane, dry eye syndrome, and cataracts were less likely than not related to the service-connected TBI/head injury.  The examiner explained that the changes are likely age related and did not show up until many years after the military.  The examiner further noted that  none of these diagnoses could be caused by a TBI/head injury based upon accepted medical literature and knowledge.

The examiner also opined the choroidal nevus did not begin during active duty service and less likely than not related to the service-connected TBI/head injury.  The examiner stated that a choroidal nevus is a benign non-pathological, but physiological finding.  The examiner further opined the myokymia did not begin during active duty service and was less likely than not related to the service-connected TBI/head injury.  The examiner stated there is no documentation of the myokymia during service.  The examiner stated that there was no documentation of any studies where myokymia is related to TBI/head injuries.  Myokymia is often caused by stress/lack of sleep/fatigue.

The Veteran was provided with a VA examination in December 2015.  The examiner opined that the Veteran's macular degeneration, epi macular
membrane, dry eye syndrome, and cataracts are less likely than not conditions that
began during active duty service and less likely than not related to his migraines.  The conditions/changes are reported as unrelated to migraines, they are age-related
changes.  A choroidal nevus is cited to be a benign finding and unrelated to
migraines.  Myokymia found to have not been diagnosed in military service and unrelated to migraines, with the exception of a particular medication for which the Veteran has no evidence of ever being prescribed.  Additionally, myokymia can be caused by stress, lack of sleep, and fatigue.

Additionally, the examiner noted that the Veteran's service exit examination was said to be consistent with one of the entrance examination reports.  The examiner concluded that if indeed there was a variation between 20/20 and 20/25 in uncorrected visual acuities that it is non-significant, since with correction the Veteran was correctable to 20/20.
 
The earliest evidence of an eye vision/disability derives from the Veteran's testimony that he has experience such since military service as well as service treatment records showing that the Veteran suffered a temporary loss of vision in July 1966 during a TBI.  When examined in connection with his claim in November 2014 and December 2015, he was diagnosed to have cataracts, mild dry macular degeneration, and epimacular membrane, myokymia, and choroidal nevus, which the examiner concluded is not related to the TBI in service because the Veteran only suffered temporary vision loss and had otherwise normal vision during service and for many years thereafter.  Additionally, accepted medical literature and knowledge did not provide that the aforementioned visual disabilities had been associated with a TBI or migraine headaches.  The examiner added that the Veteran's current symptoms are instead most likely related to such factors as age, stress, lack of sleep, and fatigue.  Because the evidence does not establish that the Veteran's eye/vision disability is related to service the criteria for a grant of service connection under 38 C.F.R. § 3.303 (d) are not met.

To the extent that the Veteran himself suggests that his current eye/vision disability is related to his military service and/or traumatic brain injury disability, he is certainly competent to describe his in-service and post-service symptoms (which he has done).  However, there is no indication that he is qualified through specialized education, training, or experience to offer a competent opinion on the etiology of his current eye/vision disability, which he admits presented after his separation from service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The Board therefore finds the Veteran's opinion on causation to be mere speculation and consequently of no probative weight.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board"). 

Moreover, it is flatly refuted by the December 2015 VA examiner, who maintains that the Veteran's post-service eye/vision disability is due to aging; and there is no medical evidence of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  The Board finds this medical opinion evidence, which was derived after physical examination of the Veteran and review of the Veteran's medical history, and which is buttressed by a detailed rationale, to be highly probative evidence against the claim.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same). 

The Board accordingly finds that the weight of the evidence is against the claim on a direct, secondary, and presumptive basis.  Id.  Service connection for an eye/vision disability must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Acquired Psychiatric Disorder

The Veteran seeks service connection for psychiatric problems, which he says began after his separation from service.  During his 2014 Board hearing he testified that he has been treated by VA for PTSD and major depressive disorder since 2005.  See Transcript, pp. 30-33.  On review of all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim. 

The service treatment records do not reflect any findings of a psychiatric disorder.  Nearly 40 years later, a PTSD screen done by a VA registered nurse in April 2007 was positive.  An assessment in May 2007 by a VA social worker returned an axis I diagnosis of major depressive disorder recurrent, severe, rule out PTSD; and the Veteran was referred for counseling.  VA treatment records dating from July 2007 reflect a diagnosis of and show treatment for PTSD and depressive disorder. 

In connection with his claim for service connection for PTSD, the Veteran was examined by a VA psychologist in September 2009 and June 2011; by another VA psychologist in January 2014; and by yet another VA psychologist in November 2014.  Each time, the examiners determined, after clinical assessment, that the Veteran does not meet the criteria for a diagnosis of PTSD.  In so finding each noted that the Veteran had a military stressor, and been provisionally diagnosed with PTSD and was receiving mental health care; however, they each concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The January 2014 examiner particularly noted that the Veteran did not meet the criteria for a diagnosis of PTSD under the and Statistical Manual of Mental Disorders, 4th Edition and 5th edition (DSM-IV and DSM-V); and all three examiners maintain that the Veteran's symptoms instead support a diagnosis of depressive disorder.  

Additionally, according to the November 2014 examiner, the Veteran's depressive disorder is not related to any incident of service and is not secondary to his service-connected traumatic brain injury disability.  In support, the examiner provided that the Veteran's traumatic brain injury disability does not even currently present with any neurobehavioral symptoms.  Therefore, it is presumed that the examiner has determined that any symptoms for which the Veteran is currently complaining (i.e. his depressive symptoms) are merely the result of his independently and currently diagnosed depressive disorder and not stemming from his traumatic brain injury disability, which is now apparently asymptomatic.

It is also noted that the Veteran received a VA examination for his service-connected TBI in September 2009.  It was noted that the Veteran had received a head injury in service in July 1966.  Upon a review of the claims file, subjective interview and objective testing, the Veteran was diagnosed with a TBI with residual migraine-tension headaches and residual vertigo.  There was no discussion of any psychiatric residuals.

The Veteran was provided with an additional VA examination for his service-connected TBI in November 2014.  The VA examiner found that the Veteran's TBI currently had no apparent residuals.

As there was a seeming discrepancy between the findings of the September 2009 TBI examination, which found existing residuals of the Veteran's TBI, and the November 2014 TBI examination and psychiatric opinion, which found no apparent residuals of the Veteran's TBI and, thus, no relationship to his claimed PTSD, as well as a question of whether the Veteran's TBI itself or the Veteran's reaction to it could have caused his PTSD, the Veteran's claim was forwarded to a VA medical specialist for an opinion in November 2016.

In a March 2017 opinion, the VA medical specialist opined that the Veteran does in fact have current residuals of his service-connected TBI, which are headaches and dizziness.  It was stated that these are common long term sequelae of a TBI and do not appear to have increased vulnerability to other psychiatric disorders.  The specialist noted that the November 2014 VA examiner appeared to be only referring to a lack of on-going mental health effects from the Veteran's from the Veteran's TBI, whereas the September 2009 was focused on the physical residuals of the Veteran's TBI.  Therefore, the specialist found that there was no discrepancy in the two opinions.  The examiner also opined that there is no credible evidence that the Veteran's current psychiatric diagnoses are causally related to his TBI, based upon current medical literature and knowledge.  Additionally, the examiner also opined that the Veteran's concerns about TBI had not been shown in the medical evidence of record to be a causal factor in the diagnoses of his psychiatric disabilities, as such evidence appears to show that the etiology of such psychiatric disabilities are unrelated to any past or present effects of TBI.  Last, the specialist opined that the Veteran's TBI or any of its residuals had not been shown in the medical evidence of record to aggravate the Veteran's psychiatric disabilities.

The Veteran was not diagnosed with PTSD or any other psychiatric disorder during service, and there is no record of psychosis in the year after service.  The criteria for a grant of service connection for an acquired psychiatric disorder on a direct basis under 38 C.F.R. § 3.303 (a) or under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 are therefore not met. 

As for a disorder diagnosed after service, the earliest clinical evidence of a psychiatric disorder derives from VA medical records dated in 2007; long after the Veteran's 1968 separation from service.  Moreover, although medical records reflect a treating diagnosis of PTSD, even after acknowledging that the Veteran has in-service wartime stressor, three separate VA psychologists (over a span of 5 years) concluded that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD.  The Board finds the examination evidence, expressed by three different psychologists after review of the entire case history, consultation with the Veteran, and clinical assessment in accordance with the DSM-IV and V, to be persuasive evidence that while the Veteran may have some symptoms considered consistent with PTSD (for which he is apparently treated), his psychological presentation does not satisfy the criteria for a diagnosis of PTSD.  See Evans, 12 Vet. App. at 30 (providing that it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).  The preponderance of the evidence is therefore against a grant of service connection for PTSD.

As for service connection for a psychiatric disorder other than PTSD, as stated before, treatment records reflect a diagnosis of depressive disorder, and in this all VA examiners agree.  However, there is no competent medical evidence that relates the Veteran's depressive disorder to in-service disease or injury.  On the other hand, according to treatment providers and the 2014 VA examiner, the medical records and the Veteran's own self-report reveal that his symptoms have been related to multiple relationship, financial, and health stressors over the years.  This is highly probative evidence against the claim.

As for service connection on a secondary basis under 38 C.F.R. § 3.310, the November 2014 examiner also concluded that the Veteran's depressive disorder is not related to his service-connected TBI, and the record contains no medical opinion evidence to the contrary.  Additionally, the opinions of the March 2017 VA specialist found that the November 2014 VA examiner was correct in finding that there was no relationship between the Veteran's TBI and his psychiatric diagnoses.  The VA specialist further found that there was no indication that the Veteran's TBI or concern about it had caused or aggravated the Veteran's psychiatric disabilities, presumably because the only etiologies for the Veteran's psychiatric disabilities have been shown to be multiple relationship, financial, and health stressors (excluding TBI) over the years.  This too is against the claim.

To the extent that the Veteran himself suggests that his mental illness may be related to his service, including his service-connected in-service head injury, there is no indication that he is qualified through specialized education, training, or experience to diagnosis a psychiatric disorder or offer an opinion on causation.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge); and Bostain, 11 Vet. App. at 127 (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder); and Barr, 21 Vet. App. at 307 (noting that lay persons are not competent to opine as to medical etiology or render medical opinions).  Accordingly, the Veteran's contention is mere speculation and is accorded no probative weight. 

The Board concludes that this record does not support an award of service connection benefits.  There is no showing of the claimed disability in service, or for years after service.  This alone weighs heavily against the claim.  The outpatient records, beginning decades after service, show the Veteran is provided treatment to address his complaints, but that is the obvious purpose of health care providers; to address immediate complaints.  The purpose of treatment is not to determine entitlement to compensation benefits based on military service.  When that question was medically investigated, on the four occasions the Veteran was assessed, the examiners concluded the Veteran did not have PTSD; and the last examiner added that the Veteran's depressive disorder was unrelated to service or his service-connected traumatic brain injury disability.  This likewise, weighs heavily against the claim. 

On balance, then, what the record shows is the Veteran receiving treatment for psychiatric complaints many years after service.  This is not persuasive evidence the Veteran has a disability that was incurred in service. 

The weight of the evidence is consequently against the claim.  Service connection for an acquired psychiatric disorder (claimed as PTSD), to include depressive disorder, must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an eye/vision disability, to include as secondary to service-connected traumatic brain injury/head injury, is denied.

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, to include as secondary to service-connected traumatic brain injury/head injury, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


